ORDER

PER CURIAM.
Victor Williams (Movant) appeals the denial of his Rule 24.035 motion for post-conviction relief. The motion court denied his Rule 24.035 motion as untimely because Movant filed it almost two years after the statutory limitation period had run. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).